Exhibit 10.7

SECOND AMENDMENT TO THE

WILSON BANK AND TRUST AMENDED AND RESTATED LIFE INSURANCE

ENDORSEMENT METHOD SPLIT DOLLAR PLAN AGREEMENT

WHEREAS, Wilson Bank and Trust (the “Bank”) and H Elmer Richerson, (the
“Executive”) established the Wilson Bank and Trust Amended and Restated Life
Insurance Endorsement Method Split Dollar Plan Agreement (the “Agreement”),
originally effective as of March 30, 1995; and

WHEREAS, the Bank and the Executive most recently amended the Agreement on
October 7, 2002, to make changes regarding the division of the death proceeds
thereunder; and

WHEREAS, the Bank and the Executive desire to amend the Agreement to clarify
that the Executive shall not be entitled to any death proceeds under the
Agreement or the underlying insurance policy following the Executive’s
termination of employment.

NOW, THEREFORE, effective November 23, 2012, the Bank and the Executive hereby
amend the Agreement as follows.

1. Section VI.A. of the Agreement is amended to provide as follows:

 

  A. Upon the death of the Insured while employed by the Bank, the Insured’s
beneficiary(ies), designated in accordance with Paragraph III, shall be entitled
to an amount equal to one hundred percent (100%) of the net-at-risk insurance
portion of the proceeds. Notwithstanding the foregoing, or any other provision
of this Agreement, upon the death of the Insured subsequent to a termination of
service (except in the case of the Insured’s assumption of the Agreement
pursuant to Section IX herein), all proceeds (including any death benefit)
payable hereunder shall be retained by the Bank and neither the Insured nor
their beneficiary(ies) shall have any rights regarding the proceeds under this
Agreement. The net-at-risk insurance portion is the total proceeds less the cash
value of the policy.



--------------------------------------------------------------------------------

2. Section IX. is amended to provide as follows:

 

  IX. TERMINATION OF AGREEMENT

This Agreement shall terminate upon the occurrence of any one of the following:

 

  A. The Insured shall terminate employment with the Bank for any reason; or

 

  B. Surrender, lapse, or other termination of the policy by the Bank.

Upon such termination, the Insured (or assignee) shall have a fifteen (15) day
option to receive from the Bank an absolute assignment of the policy in
consideration of a cash payment to the Bank, whereupon this Agreement shall
terminate. Such cash payment referred to hereinabove shall be the greater of:

 

  A. The Bank’s share of the cash value of the policy on the date of such
assignment, as defined in this Agreement; or

 

  B. The amount of the premiums that have been paid by the Bank prior to the
date of such assignment.

If, within said fifteen (15) day period, the Insured fails to exercise said
option, fails to procure the entire aforestated cash payment, or dies, then the
option shall terminate and the Insured (or assignee) agrees that all of the
Insured’s rights, interest and claims in the policy shall terminate as of the
date of the termination of this Agreement.

The Insured expressly agrees that this Agreement shall constitute sufficient
written notice to the Insured of the Insured’s option to receive an absolute
assignment of the policy as set forth herein.

Except as provided above, this Agreement shall terminate upon distribution of
the death benefit proceeds in accordance with Paragraph VI above.

3. Section XV is amended to provide as follows:

 

  XV. Change of Control

Change of Control shall be deemed to be the cumulative transfer of more than
fifty percent (50%) of the voting stock of the Bank from the date of this
Agreement. For purposes of this Agreement, transfers on account of death or
gifts, transfers between family members, or transfers to a qualified retirement
plan maintained by the Bank shall not be considered in determining whether there
has been a Change of Control. Upon a Change of Control, the Insured shall become
one hundred percent (100%) vested in the benefits the Insured is entitled to
hereunder, subject to the termination of the Insured’s rights upon his or her
termination of employment as provided in Section VI.A.

 

2



--------------------------------------------------------------------------------

4. To the extent that any paragraph, term or provision of said Agreement is not
specifically amended herein, or in any other amendment thereto, said paragraph,
term or provision shall remain in full force and effect as set forth in said
Agreement

IN WITNESS WHEREOF, both parties hereto acknowledge that each has carefully read
and considered this Second Amendment and consent to the changes contained
herein. Both parties have caused this Second Amendment to the Wilson Bank and
Trust Amended and Restated Life Insurance Endorsement Method Split Dollar Plan
Agreement to be executed this 23rd day of November, 2012, effective November 23,
2012.

 

   

WILSON BANK AND TRUST

Lebanon, Tennessee

Witness:   /s/ Lisa Pominski     By:   /s/ Randall Clemons       Title:   CEO
Witness:   /s/ Gary Whitaker       /s/ H. Elmer Richerson        

H Elmer Richerson

 

3